  Case 18-00783       Doc 39Filed 04/03/19 Entered 04/03/19 21:18:42 Desc Main
                             Document      Page 1 of 21
  Case 18-00783 Doc 1 Filed 09/11/18 Entered 09/11/18 Desc Main Document Page 1 of
                                 14
                               IN THE UNITED STATES
                            BANKRUPTCY COURT FOR THE
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


 IN RE:                                    )                 Chapter 7
                                           )
 Passages Hospice, LLC,                    )
                                           )                       Case No. 16-bk-34142
                                           )
                                           )                 Hon. Janet S. Baer
                              Debtor.      )
___________________________________________)
Gina Krol, as Chapter 7 Trustee for        )
Passages Hospice, LLC,                     )
                              Plaintiff,   )
                       v.                  )                        Case No. 18-ap-00783
David Meiselman,                           )
                              Defendant.   )



                        ANSWER AND AFFIRMATIVE DEFENSES

       Defendant David Meiselman (“David”), by and through his attorney, James W. Corbett, as and

for his Answer and Affirmative Defenses to Counts IV through VII of Plaintiff’s Complaint, states

as follows:

                                       INTRODUCTION

       1. Gina B. Krol, only in her capacity as Trustee of the Estate ("Trustee" or

"Plaintiff") seeks to avoid transfers made to insiders of Passages Hospice, LLC ("Passages"

or "Debtor"). Those transfers occurred while and after the Debtor was engaged in massive

Medicare and other fraud. The victims of the fraud included the United States of America.

The fraud involved began no later than August 2008 and continued through at least January

2012. The fraud included placing patients on hospice care who were not qualified therefore.

The fraud also involved placing unqualified patients on general inpatient care ("GIP"), the


                                                1
  Case 18-00783        Doc 39
                            Filed 04/03/19 Entered 04/03/19 21:18:42 Desc Main
                             Document      Page 2 of 21
  Case 18-00783 Doc 1 Filed 09/11/18 Entered 09/11/18 Desc Main Document Page 2 of
                                 14
highest level of hospice care, for which greatly increased Medicare rates were paid. The

fraud resulted in the United States of America and the Centers for Medicare & Medicaid

Services ("CMS"), U.S. Department of Health and Human Services filing claims in this case

totaling $27,000,000.00 and over $58,400,000.00 respectively. While this enormous debt

accrued and thereafter the Debtor made distributions to Defendant, based upon Defendant's

25% membership interest in the Debtor. For the transfers made within four years of the

petition date ("Four Year Transfers"), the Trustee seeks recovery pursuant to 544(b) of the

Code in conjunction with the UFTA. The Trustee also seeks to recover the Four Year

Transfers and the other transfers alleged herein pursuant to 5544(b) of the Code in

conjunction with the FDCPA.




ANSWER: David admits that Plaintiff seeks to avoid transfers made to him by Debtor Passages

Hospice, LLC (“Passages” or “Debtor”) based upon his 25% membership interest in the Debtor,

and that Plaintiff seeks to recover such transfers pursuant to 544(b) of the Bankruptcy Code in

conjunction with both the Uniform Fraudulent Transfer Act ("UFTA") of the State of Illinois and

the Federal Debt Collection Procedures Act ("FDCPA"). The remaining allegations of

Paragraph 1 of the Complaint are not directed against David, and therefore, he neither admits nor

denies said allegations.

                                   JURISDICTION ALLEGATIONS

           2. This Adversary Proceeding is brought in accordance with Rule 7001 of the Rules

of Bankruptcy Procedure.

ANSWER: Defendant admits the allegations of Paragraph 2 of the Complaint.

                                                2
    Case 18-00783      Doc 39 Filed 04/03/19 Entered 04/03/19 21:18:42 Desc Main
                               Document      Page 3 of 21
    Case 18-00783 Doc 1 Filed 09/11/18 Entered 09/11/18 Desc Main Document Page 3 of
                                   14
            3. On October 26, 2016 ("Petition Date") Passages filed a voluntary petition for relief

under Chapter 7 of the Bankruptcy Code.

ANSWER: Defendant admits the allegations of Paragraph 3 of the Complaint.

            4. Plaintiff is the duly appointed and acting trustee of the Estate.

ANSWER: Defendant admits the allegations of Paragraph 4 of the Complaint.

            5. This Court has jurisdiction over this Adversary Proceeding pursuant to 28 U.S.C.

157 and 1334, and also the Internal Operating Procedure 15(a) of the United States District Court

for the Northern District of Illinois.

ANSWER: Defendant admits the allegations of Paragraph 5 of the Complaint.

            6. This is a core proceeding within the meaning of one or more of the provisions 28

U.S.C. 157(b)(2)(A), (E), (H), and (O). If any of the claims asserted herein are determined to be

non-core, Plaintiff consents to the entry of final judgment by the Bankruptcy Court.

ANSWER: Defendant admits that this is a core proceeding within the meaning of one or more of

the provisions 28 U.S.C. 157(b)(2)(A), (E), (H), and (O). The remaining allegations of

Paragraph 6 of the Complaint are not directed against David, and therefore, he neither admits nor

denies said allegations.

.

            7. Venue is proper in this district pursuant to 28 U.S.C. 1408 and 1409.

ANSWER: Defendant admits the allegations of Paragraph 7 of the Complaint.

            8. David Meiselman is an individual residing at 6641 N. St. Louis Avenue,

Lincolnwood, Illinois 60712.

ANSWER: Defendant admits the allegations of Paragraph 8 of the Complaint.




                                                  3
  Case 18-00783       Doc 39Filed 04/03/19 Entered 04/03/19 21:18:42 Desc Main
                             Document      Page 4 of 21
  Case 18-00783 Doc 1 Filed 09/11/18 Entered 09/11/18 Desc Main Document Page 4 of
                                  14
                             FACTUAL BACKGROUND/ALLEGATIONS

   A. Passages' Business

           9. Passages was a limited liability company organized in Illinois. Passages had four

members, each of whom owned 25% of the membership interest.

ANSWER: Defendant admits the allegations of Paragraph 9 of the Complaint.

           10. Seth Gillman ("Seth") was a managing member of the Debtor and held a 25%

membership interest in the Debtor.

ANSWER: Defendant admits that at some point in time Seth was a managing member of the

Debtor and held a 25% membership interest in the Debtor.

           11. Craig Frank ("Craig"), at all times relevant hereto, held a 25% membership interest

in the Debtor. Craig is Seth's brother-in-law.

ANSWER: Defendant admits the allegations of Paragraph 11 of the Complaint.

           12. David Meiselman ("David"), at all times relevant hereto, held a 25% membership

interest in the Debtor. David is Seth's brother-in-law.

ANSWER: Defendant admits the allegations of Paragraph 12 of the Complaint.

           13. Michael Gillman ("Michael"), at all times relevant hereto, was a managing partner

of the Debtor and held a 25% membership interest therein. Michael is Seth's father.

ANSWER: Defendant admits that, at all times relevant hereto, Michael was a managing member

of the Debtor, held a 25% membership interest in the Debtor, and is Seth's father. Defendant

denies the remaining allegations of Paragraph 13 of the Complaint.

             14.       Passages' business was to provide hospice services. The recipients of

Passages' hospice care resided in a skilled nursing facility ("SNF") or, in some cases, their homes.

ANSWER: Defendant admits the allegations of Paragraph 14 of the Complaint.



                                                  4
  Case 18-00783        Doc 39
                            Filed 04/03/19 Entered 04/03/19 21:18:42 Desc Main
                             Document      Page 5 of 21
  Case 18-00783 Doc 1 Filed 09/11/18 Entered 09/11/18 Desc Main Document Page 5 of
                                  14
             15.       Passages entered into agreements with many SNFs to provide services to

certain of their patients requiring hospice care.

ANSWER: Defendant admits the allegations of Paragraph 15 of the Complaint.

             16.       Passages received referrals from physicians and SNFs for patients who

allegedly wanted hospice services.

ANSWER: Defendant admits that Passages received referrals from physicians and SNFs for

patients who wanted hospice services. Defendant has insufficient knowledge to form a belief as to

the remaining allegations of Paragraph 16 of the Complaint, and therefore, he neither admits nor

denies said allegations.

B. The Scheme to Defraud Medicare and Medicaid

             17.       Medicare is an insurance program created by statutes of the United States

and funded by the United States. Medicare reimburses healthcare providers that provide eligible

services to eligible Medicare recipients. The Medicare program was enacted under Title XVIII of

the Social Security Act, 42 U.S.C. 1395 et seq.

ANSWER: The allegations of Paragraph 17 of the Complaint are not directed against Defendant,

and therefore, he neither admits nor denies said allegations. Defendant also has insufficient

knowledge to form a belief as to the allegations of Paragraph 17 of the Complaint, and therefore,

he neither admits nor denies said allegations.

             18.       Medicaid is a government insurance program that is jointly funded by the

United States and participating states. Medicaid was created by statutes of the United States.

Pursuant to Medicaid, healthcare providers are reimbursed for eligible services provided to eligible

low income Medicaid participants.

ANSWER: The allegations of Paragraph 18 of the Complaint are not directed against Defendant,

                                                    5
  Case 18-00783       Doc 39Filed 04/03/19 Entered 04/03/19 21:18:42 Desc Main
                             Document      Page 6 of 21
  Case 18-00783 Doc 1 Filed 09/11/18 Entered 09/11/18 Desc Main Document Page 6 of
                                  14
and therefore, he neither admits nor denies said allegations. Defendant also has insufficient

knowledge to form a belief as to the allegations of Paragraph 18 of the Complaint, and therefore,

he neither admits nor denies said allegations.

             19.       Passages focused its business on servicing patients for whom Passages

could seek payment from Medicare or Medicaid for those services it rendered.

ANSWER: Defendant admits that Passages serviced patients for whom Passages could seek

payment from Medicare or Medicaid for those services it rendered. Defendant has insufficient

knowledge to form a belief as to the remaining allegations of Paragraph 19 of the Complaint, and

therefore, he neither admits nor denies said allegations.

             20.       Passages did not have its own facility for its hospice patients. Instead, it

deployed nurses to visit patients either in the SNF where they had already been residing or in the

patients' homes.

ANSWER: Defendant admits the allegations of Paragraph 20 of the Complaint.

             21.       There are four levels of hospice care. The Medicare and Medicaid per diem

reimbursement to providers for hospice care varies for each of the four levels. The levels of care

are (a) routine home care, (b) continuous home care, (c) inpatient respite care, and (d) GIP care.

ANSWER: The allegations of Paragraph 21 of the Complaint are not directed against Defendant,

and therefore, he neither admits nor denies said allegations. Defendant also has insufficient

knowledge to form a belief as to the allegations of Paragraph 21 of the Complaint, and therefore,

he neither admits nor denies said allegations.

             22.       GIP care is the most intensive level of care for hospice patients. Medicare

and Medicaid pay a higher per diem reimbursement for GIP than other levels of eligible hospice

care.


                                                 6
  Case 18-00783         Doc 39
                             Filed 04/03/19 Entered 04/03/19 21:18:42 Desc Main
                              Document      Page 7 of 21
   Case 18-00783 Doc 1 Filed 09/11/18 Entered 09/11/18 Desc Main Document Page 7 of
                                  14
ANSWER: The allegations of Paragraph 22 of the Complaint are not directed against Defendant,

and therefore, he neither admits nor denies said allegations. Defendant also has insufficient

knowledge to form a belief as to the allegations of Paragraph 22 of the Complaint, and therefore,

he neither admits nor denies said allegations.

              23.        Nurses were supposed to visit patients everyday if the patient was on GIP

care.

ANSWER: The allegations of Paragraph 23 of the Complaint are not directed against Defendant,

and therefore, he neither admits nor denies said allegations. Defendant also has insufficient

knowledge to form a belief as to the allegations of Paragraph 23 of the Complaint, and therefore,

he neither admits nor denies said allegations.

              24.       Beginning no later than August 2010, Passages embarked on a

fraudulent scheme to dramatically increase its billing to and receipts from Medicare and

Medicaid by enrolling patients for GIP who were not eligible for GIP or were not eligible for

Medicare and Medicaid. It directed its own employees to ignore applicable Medicare and

Medicaid guidelines to enroll patients for hospice services, including GIP, and to submit

eligibility and claim documents to Medicare and Medicaid that were false in order to mask or

hide the patient ineligibility.



ANSWER: The allegations of Paragraph 24 of the Complaint are not directed against Defendant,

and therefore, he neither admits nor denies said allegations. Defendant also has insufficient

knowledge to form a belief as to the allegations of Paragraph 24 of the Complaint, and therefore,

he neither admits nor denies said allegations.




                                                 7
  Case 18-00783       Doc 39Filed 04/03/19 Entered 04/03/19 21:18:42 Desc Main
                             Document      Page 8 of 21
  Case 18-00783 Doc 1 Filed 09/11/18 Entered 09/11/18 Desc Main Document Page 8 of
                                  14
             25. Passages senior executives, including Seth, devised and carried out this

scheme. In doing so they intentionally and knowingly submitted false claims to Medicare

and Medicaid.

ANSWER: To the extent the allegations of Paragraph 25 of the Complaint are directed against

Defendant, Defendant denies said allegations. To the extent the allegations of Paragraph 25 of

the Complaint are not directed against Defendant, he neither admits nor denies said allegations.

Defendant also has insufficient knowledge to form a belief as to the allegations of Paragraph 25 of

the Complaint, and therefore, he neither admits nor denies said allegations.



       The Civil Suit to Stop and Recover the Proceeds of the Fraud

             26. In 2009 three relators filed a qui tam complaint in the United States District

Court for the Northern District of Illinois, Eastern Division, United States of America ex rel.,

the State of Illinois ex rel., Miki Magnino et al., Case No. 09-C-2009 ("Qui Tam Suit") against

Passages and Seth. An amended complaint was filed on November 22, 2011 which set forth

the details of the fraudulent scheme as they existed at that the time. A copy of the Amended

Complaint, without exhibits, is attached as Exhibit A.

ANSWER: Defendant admits that a document entitled Amended Complaint, without

exhibits, is attached to the Complaint herein as Exhibit A. The remaining allegations of

Paragraph 26 of the Complaint are not directed against Defendant, and therefore, he neither

admits nor denies said allegations. Defendant also has insufficient knowledge to form a

belief as to the remaining allegations of Paragraph 26 of the Complaint, and therefore, he

neither admits nor denies said allegations.

             27.       The Qui Tam suit was based upon the False Claims Act, 31 U.S.C. 3729

et seq., ("FCA"), and the related Illinois Whistle Blower Reward and Protection Act, 740 ILCS

                                                 8
  Case 18-00783       Doc 39Filed 04/03/19 Entered 04/03/19 21:18:42 Desc Main
                             Document      Page 9 of 21
  Case 18-00783 Doc 1 Filed 09/11/18 Entered 09/11/18 Desc Main Document Page 9 of
                                  14
175/1 et seq.

ANSWER: The allegations of Paragraph 27 of the Complaint are not directed against Defendant,

and therefore, he neither admits nor denies said allegations. Defendant also has insufficient

knowledge to form a belief as to the allegations of Paragraph 27 of the Complaint, and therefore,

he neither admits nor denies said allegations.

                28.    The FCA is a civil cause of action that can be brought by or in the name

of the United States against persons who knowingly present a false or fraudulent claim to the

United States. The conduct that gives rise to a claim under the FCA is set forth in 31 U.S.C.

3729 (a). The FCA provides for recovery of a civil penalty and trebling of the damages

sustained by the United States.

ANSWER: The allegations of Paragraph 28 of the Complaint are not directed against Defendant,

and therefore, he neither admits nor denies said allegations. Defendant also has insufficient

knowledge to form a belief as to the allegations of Paragraph 28 of the Complaint, and therefore,

he neither admits nor denies said allegations.

                29.    In 2009, the Department of Justice initiated a civil investigation into

the billing practices of Passages pursuant to the authority given to it under the FCA. The

Department of Justice served a civil investigative demand for records on Passages in July

2010.

ANSWER: Defendant admits that at some point in time the Department of Justice initiated a

civil investigation into the billing practices of Passages and that at some point in time

afterwards the Department of Justice served a civil investigative demand for records on

Passages. The remaining allegations of Paragraph 29 of the Complaint are not directed

against Defendant, and therefore, he neither admits nor denies said allegations. Defendant



                                                 9
  Case 18-00783       Doc 39 Filed 04/03/19 Entered 04/03/19 21:18:42 Desc Main
                             Document      Page 10 of 21
  Case 18-00783 Doc 1 Filed 09/11/18 Entered 09/11/18 Desc Main Document Page 10 of
                                  14
also has insufficient knowledge to form a belief as to the remaining allegations of Paragraph 29

of the Complaint, and therefore, he neither admits nor denies said allegations.

             30.       In or around January 2012 Michael replaced Seth as Manager and

exercised managerial control over Passages through the Petition Date.

ANSWER: Defendant admits that at some point in time Michael replaced Seth as Manager

and exercised managerial control over Passages through the Petition Date. The remaining

allegations of Paragraph 30 of the Complaint are not directed against Defendant, and

therefore, he neither admits nor denies said allegations. Defendant also has insufficient

knowledge to form a belief as to the remaining allegations of Paragraph 30 of the Complaint,

and therefore, he neither admits nor denies said allegations.



D. The Criminal Case Against Passages, Seth, and Others

             31. On May 22, 2014 an 18 count indictment was issued in the Northern District

of Illinois in which the United States charged Passages and Seth with 16 counts of Health

care fraud in violation of 18 U.S.C.S 1347 and I count of conspiracy to obstruct a federal

audit in violation of 18 U.S.C. 1516 and 371. The indictment initiated a criminal case titled

USA v. Gillman et al., Case No. 14-CR-33 ("Criminal Case"). The indictment issued in the

Criminal Case also charged three other management level employees of Passages with

various, but not all, of the criminal offenses alleged in the 18 counts. A copy of the

indictment is attached as Exhibit B.

ANSWER: Defendant admits that a copy of the indictment issued in the Criminal Case is

attached to the Complaint herein as Exhibit B. Defendant further states that the terms of the

indictment speak for themselves. The remaining allegations of Paragraph 31 of the

Complaint are not directed against Defendant, and therefore, he neither admits nor denies


                                                 10
  Case 18-00783       Doc 39 Filed 04/03/19 Entered 04/03/19 21:18:42 Desc Main
                             Document      Page 11 of 21
  Case 18-00783 Doc 1 Filed 09/11/18 Entered 09/11/18 Desc Main Document Page 11 of
                                  14
said allegations. Defendant also has insufficient knowledge to form a belief as to the remaining

allegations of Paragraph 31 of the Complaint, and therefore, he neither admits nor denies said

allegations.

       32.     On February 22, 2016, Michael Gillman, as Manager of Passages, executed a plea

agreement between Passages and the United States Attorney (attached as Exhibit C) in which he

admitted that Passages had engaged in the following conduct:

       A)      Beginning no later than August 2008 and continuing through January 2012,
               Passages participated in a scheme to defraud Medicare and Medicaid by use of
               materially false and fraudulent pretenses, and representations to obtain money
               from Medicare and Medicaid for the delivery of health care benefits and services
               (Exhibit C, 16 at 2);

       B)      Passages submitted false claims to Medicare and Medicaid. They included
               requests for reimbursement of medically unnecessary hospice care, and hospice
               care for patients who were either not terminally ill or who did not qualify for such
               care (Id. at 2-3);


       C)      Passages billed Medicare and Medicaid for GIP services that Passages and Seth
               Gillman, Passages' Manager at the time, knew were improper under applicable
               law, knowing that it was unlawful to submit false bills to Medicare and Medicaid
               (Id, at 3);


       D)      Passages paid bonuses to nursing directors and certified-nursing directors for the
               number of patients that were placed on GIP care each day as an incentive for the
               recipients to put patients on care knowing those patients did not need the extra
               nursing services Passages employees provided (Id. at 3);

       E)      Passages intentionally and knowingly altered patient files that were subject to a
               Medicare audit in August 2009 in order to mask its wrongdoing and its submission
               of false claims to Medicare and Medicaid (Id. at 3-4); and

       F)      Passages continued to place patients on GIP improperly even after it received
               notice from its internal compliance officer notifying Seth Gillman that Passages
               had enrolled patients for GIP who were not eligible. After receiving notice from
               its internal compliance officer, Passages continued with its pattern and practice of
               submitting false claims (Id. at 4-5).



                                                 11
  Case 18-00783       Doc 39 Filed 04/03/19 Entered 04/03/19 21:18:42 Desc Main
                             Document      Page 12 of 21
  Case 18-00783 Doc 1 Filed 09/11/18 Entered 09/11/18 Desc Main Document Page 12 of
                                    14
ANSWER: Defendant admits that a copy of the plea agreement executed by Michael

Gillman, as Manager of Passages, is attached to the Complaint herein as Exhibit C.

Defendant further states that the terms of the plea agreement speak for themselves. The

remaining allegations of Paragraph 32 of the Complaint are not directed against Defendant,

and therefore, he neither admits nor denies said allegations. Defendant also has insufficient

knowledge to form a belief as to the remaining allegations of Paragraph 32 of the Complaint,

and therefore, he neither admits nor denies said allegations.

               33.      On February 12, 2016 Seth entered into executed a plea agreement

between himself and the United States Attorney in which he admitted engaging in the same

conduct that Passages admitted to in its plea agreement, plus additional acts of wrongdoing

relating to the manner in which Passages enrolled patients for GIP. A copy of Seth's plea

agreement is attached as Exhibit D. The specific acts of wrongdoing by Passages that Seth

admitted to are set forth in para. 6 of this plea agreement (Exhibit D at 2-6).

ANSWER: Defendant admits that a copy of the plea agreement executed by Seth is attached

to the Complaint herein as Exhibit D. Defendant further states that the terms of said plea

agreement speak for themselves. The remaining allegations of Paragraph 33 of the

Complaint are not directed against Defendant, and therefore, he neither admits nor denies

said allegations. Defendant also has insufficient knowledge to form a belief as to the remaining

allegations of Paragraph 33 of the Complaint, and therefore, he neither admits nor denies said

allegations.

       34.      Passages engaged in the conduct and activity that Passages and Seth admitted to in

their respective plea agreements.

ANSWER: The allegations of Paragraph 34 of the Complaint are not directed against Defendant,

and therefore, he neither admits nor denies said allegations. Defendant also has insufficient

                                                 12
  Case 18-00783       Doc 39 Filed 04/03/19 Entered 04/03/19 21:18:42 Desc Main
                             Document      Page 13 of 21
  Case 18-00783 Doc 1 Filed 09/11/18 Entered 09/11/18 Desc Main Document Page 13 of
                                  14
knowledge to form a belief as to the allegations of Paragraph 34 of the Complaint, and therefore,

he neither admits nor denies said allegations.



E. The liabilities arising from the submission of false claims and over-billing as described in
      proofs of claim submitted by the government.

       35.      Passages ' plea agreement contains Passages ' acknowledgment and understanding

that the Court "must order restitution to the victims of the offense in an amount determined by the

Court." (Exhibit C, para. 7(b) at 5). The Court entered its judgment against Passages on March 14,

2017 in which it determined that the restitution due to the United States Department of Health and

Human Services' Medicare Program was $9,000,000.00.

ANSWER: The allegations of Paragraph 35 of the Complaint are not directed against Defendant,

and therefore, he neither admits nor denies said allegations. Defendant further states that the

terms of the plea agreement executed by Passages speak for themselves. Defendant further

states that the terms of the judgment entered against Passages in the Criminal Case speak for

themselves.

       36.      The United States filed a proof of claim in this case on April 20, 2017 (Claim No.

13) based upon the judgment entered in the criminal case. A copy the proof of claim is attached

as Exhibit E.

ANSWER: Defendant admits the allegations of Paragraph 36 of the Complaint.

       37.      The United States filed a proof of claim in this case on April 20, 2017 (Claim No.

14) based upon its right to receive treble damages under the False Claims Act and the adjudication

made in the criminal case that Medicare had suffered an actual loss of $9,000,000. Therefore, in

Claim No. 14, the United States claims an entitlement to an additional                     under the

False Claims Act. A copy of Claim No. 14 (without exhibits) is attached as Exhibit F l .

ANSWER: Defendant admits that the United States filed a proof of claim in this case on


                                                 13
  Case 18-00783        Doc 39 Filed 04/03/19 Entered 04/03/19 21:18:42 Desc Main
                              Document      Page 14 of 21
   Case 18-00783 Doc 1 Filed 09/11/18 Entered 09/11/18 Desc Main Document Page 14 of
                                   14
April 20, 2017 and that a copy of such proof of claim (Claim No. 14) is attached to the

Complaint herein as Exhibit F. Defendant further states that the terms of said proof of claim

speak for themselves. Defendant denies that such proof of claim is based upon the right of

the United States to receive treble damages under the False Claims Act and the adjudication

made in the criminal case that Medicare had suffered an actual loss of $9,000,000. The

remaining allegations of Paragraph 37 of the Complaint are not directed against Defendant,

and therefore, he neither admits nor denies said allegations.

       38.      The Centers for Medicare & Medicaid Services ("CMS") of the U.S. Department

of Health and Human Services filed a proof of claim in this case on April 20, 2017 (Claim No.

15) asserting a claim for $58,428,395.08 as of the Petition Date. The claim includes overpayments

made by Medicare to Passages based upon fraudulent billing practices. The CMS claim asserts

that during the period from April 25, 2012 through February 25, 2015 it overpaid Passages

$55,439,298.19 based upon fraudulent billings. A copy of claim no. 15 is attached as Exhibit G.

ANSWER: Defendant admits that CMS filed a proof of claim in this case on April 20, 2017

and that a copy of such proof of claim (Claim No. 15) is attached to the Complaint herein as

Exhibit G. Defendant further states that the terms of said proof of claim speak for

themselves. The remaining allegations of Paragraph 38 of the Complaint are not directed

against Defendant, and therefore, he neither admits nor denies said allegations.

       39.      From the time Passages knowingly began submitting false invoices to Medicare

and Medicaid, it incurred a civil liability to the United States for the full amount of the civil penalty

and treble damages as provided for in the FCA.

ANSWER: The allegations of Paragraph 35 of the Complaint are not directed against Defendant,

and therefore, he neither admits nor denies said allegations; however, Defendant further states



                                                   14
  Case 18-00783        Doc 39Filed 04/03/19 Entered 04/03/19 21:18:42 Desc Main
                             Document      Page 15 of 21
  Case 18-00783 Doc 1 Filed 09/11/18 Entered 09/11/18 Desc Main Document Page 15 of
                                   14
that the terms of the FCA speak for themselves and demands that Plaintiff provide proof of the

amount(s) of any penalties and damages due under the FCA at all times relevant hereto.

       40.     The United States could not pursue a cause of action under the FDCPA until after

the $9,000,000.00 "judgment in a criminal case" was entered against Passages.

ANSWER: The allegations of Paragraph 40 of the Complaint are not directed against Defendant,

and therefore, he neither admits nor denies said allegations. Defendant also has insufficient

knowledge to form a belief as to the allegations of Paragraph 40 of the Complaint, and therefore,

he neither admits nor denies said allegations.

       41.      Passages trained and caused to be trained Passages nurses to look for signs that

allegedly would qualify a patient for GIP care, and thus higher payments per day.

ANSWER: The allegations of Paragraph 41 of the Complaint are not directed against Defendant,

and therefore, he neither admits nor denies said allegations.

       42.     That training was designed with an eye towards placing patients on GIP care that

did not legitimately qualify for GIP treatment.

ANSWER: The allegations of Paragraph 42 of the Complaint are not directed against Defendant,

and therefore, he neither admits nor denies said allegations.

       43.     The scheme, as described in the Qui Tam Suit, the indictments, and the plea

agreements that are attached to this complaint, was designed and implemented by Passages to

skyrocket Passages' profits, at the expense of the federal government and/or the State of Illinois.

ANSWER: The allegations of Paragraph 43 of the Complaint are not directed against Defendant,

and therefore, he neither admits nor denies said allegations.

       44.     During the period in which Passages submitted false invoices to Medicare and

Medicaid, and over billed those programs as described in CMS 's proof of claim, Passages received

and recorded to the IRS false profits. Passages then intentionally distributed the false profits to the


                                                  15
  Case 18-00783           Doc 39Filed 04/03/19 Entered 04/03/19 21:18:42 Desc Main
                                Document      Page 16 of 21
     Case 18-00783 Doc 1 Filed 09/11/18 Entered 09/11/18 Desc Main Document Page 16 of
                                    14
Defendant and others.

ANSWER: The allegations of Paragraph 44 of the Complaint are not directed against Defendant,

and therefore, he neither admits nor denies said allegations; however, Defendant further states

that he was not aware if any profits which may have been distributed to him were “false”.

F.       The Transfers

                45. Passages made the transfers of its property described in this complaint, to the

       Debtor' s limited partners, were made with the actual intent to hinder, delay, or defraud certain

       creditors of this Estate, including the Federal government.

ANSWER: Defendant denies the allegations of Paragraph 45 of the Complaint.

          46.      Beginning in the year 2009, the Debtor made the following distributions to

       Defendant: ("Transfers"):



          Payee                        Tax Year                       Amount

          David Meiselman              2009                          $30,070.00 ("Transfers 1

          David Meiselman              2010                       $145,005.00 ("Transfers 2")

          David Meiselman              2011                          $245,615.00 ("Transfers 3')
           David Meiselman              2012                           $ 9,915.00 ("Transfers 4")
           David Meiselman
                                         2013                         $ 19,520.00 ("Transfers 5")


                                                Total:                 $450,125.00

     Copies of Defendant's K-1 's from the Debtor, evidencing the Transfers, are attached hereto and

 incorporated herein as Group Exhibit H.

ANSWER: Defendant admits that copies of his K-1 's from the Debtor are attached to the

Complaint herein as Group Exhibit H. Defendant also admits that the amounts on Line 19A of

the K-1 for each year correspond to the amounts and years listed in Paragraph 46 of the

                                                   16
  Case 18-00783       Doc 39 Filed 04/03/19 Entered 04/03/19 21:18:42 Desc Main
                             Document      Page 17 of 21
  Case 18-00783 Doc 1 Filed 09/11/18 Entered 09/11/18 Desc Main Document Page 17 of
                                 14
Complaint. Defendant denies the remaining allegations of Paragraph 46 of the Complaint.

       47.     Related to Transfer 2 it appears that only $10,000.00 was transferred, on or after

 October 26, 201 via checks for $5,000.00 and $5,000.00 dated on or about November 9, 2010

 and December 15, 2010 respectively.

ANSWER: Defendant has insufficient knowledge to form a belief as to the allegations of

Paragraph 47 of the Complaint, and therefore, he neither admits nor denies said allegations.

       48.     The Transfers referenced above were of property of the Debtor.

ANSWER: Defendant denies the allegations of Paragraph 48 of the Complaint.

       49.    The Transfers were made to an insider.

ANSWER: Defendant admits that by virtue of his 25% membership interest in Debtor, he was an

insider of Debtor. Defendant denies the remaining allegations of Paragraph 49 of the Complaint.



       50.     The Debtor was insolvent in each of the years from 2009 through 2013 considering

    the liabilities referenced hereinabove and hereinbelow.

ANSWER: Defendant denies the allegations of Paragraph 50 of the Complaint.

       51.     Each transfer referenced hereinabove threw the Debtor deeper into insolvency.

ANSWER: Defendant denies the allegations of Paragraph 51 of the Complaint.

       52.     The Debtor was or became insolvent, at or before the time of the Transfers, by

 virtue of the fact that it accrued debt for the monies it illegally obtained from Medicare. See

 Exhibit G.

ANSWER: Defendant denies the allegations of Paragraph 52 of the Complaint.

       53.     Furthermore, the Debtor was insolvent, at or before the time of the Transfers, for




                                               17
  Case 18-00783         Doc 39
                             Filed 04/03/19 Entered 04/03/19 21:18:42 Desc Main
                             Document      Page 18 of 21
  Case 18-00783 Doc 1 Filed 09/11/18 Entered 09/11/18 Desc Main Document Page 18 of
                                   14
reasons that include, but are not limited to, those stated in the $27 million dollars in additional

claims filed by the United States of America. See Exhibits E and F.

ANSWER: Defendant denies the allegations of Paragraph 53 of the Complaint.

                                       COUNT IV
                        Claim Under 11 U.S.C. §544, 28 U.S.C. § 3304(b)(1)(A)
                                  and §3306(b)(1) of the FDCPA.

        65.        Trustee repeats and realleges the allegations of paragraphs 1 through 53

hereinabove.

ANSWER: Defendant repeats his answers in Paragraphs 1 through 53 hereinabove as if fully set

forth herein.

        66.        The Debtor made one or more of the Transfers with the actual intent to hinder,

delay, or defraud a creditor of the Estate.

ANSWER: Defendant denies the allegations of Paragraph 66 of the Complaint.

        67.        Pursuant to §544(b)(1) of the Code and §3304(b)(1)(A) of the FDCPA the

Trustee is entitled to avoid Transfers 1 thru 5 listed hereinabove.

ANSWER: Defendant denies the allegations of Paragraph 67 of the Complaint.



                                     COUNT V
        Claim Under 11 U.S.C. §544, 28 U.S.C. § 3304(a)(1) and § 3306(b)of the FDCPA.

       68. The Trustee repeats and realleges the allegations of paragraphs 1 through 53

              hereinabove.

              ANSWER: Defendant repeats his answers in Paragraphs 1 through 53

hereinabove as if fully set forth herein.

        69. On the date(s) the Debtor made each of the Transfers, it was insolvent.

ANSWER: Defendant denies the allegations of Paragraph 69 of the Complaint.

                                                  18
  Case 18-00783        Doc 39Filed 04/03/19 Entered 04/03/19 21:18:42 Desc Main
                             Document      Page 19 of 21
  Case 18-00783 Doc 1 Filed 09/11/18 Entered 09/11/18 Desc Main Document Page 19 of
                                  14
        70.        The Debtor made one or more of the Transfers without receiving a

reasonably equivalent value in exchange for the relevant transfer.

              ANSWER: Defendant denies the allegations of Paragraph 70 of the Complaint.

        71.       The Debtor was insolvent at the time or became insolvent as a result of

one or more of the Transfers.

              ANSWER: Defendant denies the allegations of Paragraph 71 of the Complaint.

                 72.    Pursuant to §544(b)(1) of the Code and §3304(a)(1) of the FDCPA, the

Trustee is entitled to avoid $10,000.00 of Transfers 2, and the full amounts of Transfers 3

through 5 hereinabove.

              ANSWER: Defendant denies the allegations of Paragraph 72 of the Complaint.



                                   COUNT VI
        Claim Under 11 U.S.C. § 544 and § 3304(b)(1)(B) and § 3306(b)of the FDCPA.

         73.      The Trustee repeats and realleges the allegations of paragraphs 1 through 53

 hereinabove.

 ANSWER: Defendant repeats his answers in Paragraphs 1 through 53 hereinabove as if

 fully set forth herein.

         74.      One or more of the Transfers was made without receiving a reasonably

 equivalent value in exchange for one or more of the Transfers.

 ANSWER: Defendant denies the allegations of Paragraph 74 of the Complaint.

         75.      On the date the Debtor made one or more of the Transfers referenced
                  hereinabove:

         A.       It was engaged or was about to engage in a business or transaction for which its
                  remaining assets were unreasonably small in relation to the business or
                  transaction; or

                                                19
Case 18-00783       Doc 39  Filed 04/03/19 Entered 04/03/19 21:18:42 Desc Main
                            Document      Page 20 of 21
 Case 18-00783 Doc 1 Filed 09/11/18 Entered 09/11/18 Desc Main Document Page 20 of
                                14

       B.      It intended to incur, or believed it would incur, and/or reasonably should have
               believed it would incur, debts beyond its ability to pay as they became due.

ANSWER: Defendant denies the allegations of Paragraph 75 of the Complaint.

       76.     Pursuant to §544(b)(1) of the Code and §3304(b)(1)(B) of the FDCPA, the

Trustee is entitled to avoid $10,000.00 of Transfers 2, and the full amounts of Transfers 3

through 5 hereinabove.

ANSWER: Defendant denies the allegations of Paragraph 76 of the Complaint.



                                  COUNT VII
                      Money Judgment Pursuant to Section 550 of the
                                       Code.

       77.     The Trustee restates and realleges the allegations contained hereinabove.

ANSWER: Defendant repeats his answers hereinabove as if fully set forth herein.



       78.     Defendant is an initial transferee of the Transfers.

ANSWER: Defendant admits the allegations of Paragraph 78 of the Complaint.


       79.     Pursuant to the provisions of Section 550(a)(1) of the Code, Plaintiff is entitled,

to recover, for the benefit of the Estate, the property transferred or, if the Court so orders, a

money judgment for the value of the property transferred as against the initial transferee or the

entity for whose benefit such transfer was made with respect to any transfer which is avoided

under § 544 of the Code.

       ANSWER: Defendant denies the allegations of Paragraph 79 of the Complaint.




                                               20
  Case 18-00783        Doc 39Filed 04/03/19 Entered 04/03/19 21:18:42 Desc Main
                             Document      Page 21 of 21
  Case 18-00783 Doc 1 Filed 09/11/18 Entered 09/11/18 Desc Main Document Page 21 of
                                  14
                                  AFFIRMATIVE DEFENSES
                                     1. Defendant provided value

          A.     Defendant provided value to Debtor in exchange for some of the transfers which

Plaintiff alleges that Debtor made to Defendant.

                              2. Defendant did not receive the transfers

          B.     Defendant did not receive all of the transfers which Plaintiff alleges that Debtor

made to Defendant. Specifically, some of the amounts reflected on Defendant’s K-1s constitute

“phantom income” for which Defendant never received any funds or monies.



          WHEREFORE, Defendant David Meiselman respectfully requests that this Honorable

 Court:

          A. Deny Plaintiff the relief requested in Counts IV through VII of Plaintiff’s Complaint;

               and

          B. Grant him such other and further relief as the Court deems equitable.

                                                               Respectfully submitted,


                                                               By: /s/ James W. Corbett
                                                                 James W. Corbett,
                                                                 Attorney for Defendant
                                                                 David Meiselman



 James W. Corbett
 Attorney for Defendant
 ARDC No. 6193936
 PO Box 577542
 Chicago, Illinois 60657
 (312) 919-1965
 jcorbettlaw@aol.com




                                                 21
